Exhibit 10.74

Del Monte Foods Corporation

Executive Perquisite Plan

Amended and Restated Effective July 1, 2008

Purpose

The purpose of the Executive Perquisite Plan (Perquisite Plan) is to allow
executives flexibility to choose perquisites tailored to meet their own personal
needs, deliver perquisites in a more cost-effective way and encourage a total
compensation perspective among executives.

Eligibility

Executives grade level 40 and above are eligible for the Perquisite Plan.
Participation begins on the effective date of May 1, 2004 or at the time of hire
or promotion into an eligible position.

Multi-Tier Approach

The Perquisite Plan provides a clear differential between different levels of
executives:

 

Tier

   Position         Annual Allowance

Tier 1

   CEO       $ 42,000

Tier 2

   EVPs/COO       $ 36,000

Tier 3

   SVPs       $ 30,000

Tier 4

   VP III       $ 24,000

Tier 5

   VP II       $ 18,000

Tier 6

   VP I       $ 6,000

Subject to the Tier designations above, the perquisite allowance will be
included on a semi-monthly basis in the executive’s payroll check.

Administration

This Executive Perquisite Plan shall be administered by the Compensation
Committee of the Del Monte Foods Company Board of Directors (Compensation
Committee).

Amendments or Modifications

The foregoing sets forth the Corporation’s current Executive Perquisite Plan for
Executives of Del Monte Corporation. The Compensation Committee may, at any
time, amend, modify or terminate this Executive Perquisite Plan in whole or in
part.